                 I 0.   This Protective Order will survive the termination of the litigation

 and will continue to be binding upon all persons to whom Confidential Materials are

 produced or disclosed. All documents or information that have been deemed confidential

 pursuant to this order, including al I copies and non-conforming copies thereof, shall

 remain confidential for all time.     Once the Action has been resolved, including all

appeals, the Confidential Materials, including all copies and non-conforming copies

thereof, shall not be used by the Receiving Party for any purpose without prior Court

approval.

                11.     The Court will retain jurisdiction over all persons subject to this

Protective Order to the extent necessary to enforce any obligati·ons arising hereunder or lo

impose sanctions for any contempt thereof. Additionally, the Court reserves the right, in

its sole discretion, to modify this Protective Order at any time.




By: ·than D. Irwin
300 Old Country Rd., Ste 351
1\llincola, NY 1150 I
Counsel for Plaintiffs



            SO ORDERED:

Dated: February 6, 2020
       New York, New York
